Bloodworth, J.
The Southern Express Company was indicted for violation of the law passed by the General Assembly of Georgia at its extraordinary session held in March, 1917. The indictment contained two counts, the first charging .that the defendant “did then and there transport, ship and carry from "Valdosta, Ga., to Camilla, Ga., both being points within this State, spirituous, vinous, malted, fermented, alcoholic, and intoxicating liquors. and beverages, the last named point, to wit, Camilla, Ga., being in the county of Mitchell, and said defendants did so transport,. ship, and carry said liquors and beverages in the said county of Mitchell.” The .second count alleged that the said company did “unlawfully and with force and arms, in the county aforesaid, have, control, and possess spirituous, alcoholic, and intoxicating liquors.” The case was submitted to the judge on the following agreed statement of facts: “The Southern Express Company was a corporation and common carrier at all times herein mentioned. In April, 1917, said express company received for transportation, from the Mashburn Drug Company, which was at all times herein mentioned a wholesale druggist of Valdosta, Ga., at said Valdosta, Ga., one gallon of pure alcohol, to be transported by said Southern Express Company to Dr.,H. G. Eussell at Camilla, Ga., and did transport the same from said Southern Express Company’s office in Valdosta, Ga., to its office in Camilla, Ga., in Mitchell county. Said alcohol was not delivered by said express company to Dr. Eussell, but was seized in the office of said express company by the sheriff at Camilla, Ga. Dr. Eussell was at all times mentioned herein a practicing physician of Camilla, Ga., but was not a pharmacist or apothecary holding license' as much from the State Board of Pharmacy, but kept a stock of drugs and medicines, costing at wholesale from «$100 to $200 in his office at Camilla, Ga., for use in putting up his own •prescriptions and dispensing medicines from his own office, and in his practice of his profession as a doctor of medicine; and said alcohol was wanted by him for medicinal purposes in connection with said stock of drugs and medicines. He had ordered the same *378from said Mashburn Drug Company of Valdosta, Ga., arid the Southern- Express Company did transport the same for said Dr. Eusscll from said Mashburn Drug Company, -which was undertaking to fill said order therefor. Camilla and Valdosta are both points within the State of Georgia, and said alcohol was conveyed from Valdosta, Ga., to Camilla, Ga., and into the county of Mitchell, and was in said Southern Express Company’s custody at its office in Camilla, in Mitchell county, for the purpose aforesaid, when seized by the sheriff. Subsequently said Eussell applied in due form to the ordinary of Mitchell county for a permit to receive said alcohol for medicinal purposes, stating in said application,that the business or occupation of applicant was that of a physician, said application being supported in due form by the affidavits of said Eussell and a certificate of two citizens of Mitchell county, as required by law, and said application was approved and granted by said ordinary, and said sheriff then delivered said alcohol to said Eussell. All of the above stated' transactions occurred in the month of April, 1917, and prior to April 11, 1917, the date when said special presentment was returned and filed. Neither said defendant nor any agent or officer thereof intended to violate any law in said transaction or knew that it was a violation of the law to do any of sueh'things, if it was such in fact.” The trial judge rendered a judgment against the defendant, and it excepted.
1. In the brief of one of the counsel for the plaintiff in error, the issue to be settled is thus stated: “The case can be stated in one question, to wit: Can a wholesale 'druggist doing business in Georgia ship alcohol under the restrictions contained in section 3 of the act of the legislature of the State of Georgia approved March 28, 1917, to a practising physician who is the sole proprietor of a drug-store in the State of Georgia?” We are convinced that this question must be answered in the negative. Section 1 of the said act is as follows: “Be it enacted by the General Assembly of Georgia, and it is hereby enacted by authority of the same, that from and after the passage of this act it shall be unlawful for any common carrier, corporation, firm or individual to transport, ship or' carry, by any means whatsoever, with or without hire, or cause the same to be done, from any point without this State to any point within this State, or from place to place within this State, whether intended for personal usa or otherwise, any spirituous, vinous, *379malted, fermented or intoxicating liquors, or any of the prohibited liquors or beverages, as are defined in act approved November 17, 1915, being "an act to make clearer and more certain’ the prohibition laws of this State, etc., or any alcoholic compound or malt or liquors whether intended for beverage purposes or not, but which can be diluted, and when so diluted may be used as a beverage and will produce intoxication. It shall be unlawful for any corporation, firm, person or individual to receive from any common carrier, corporation, firm, person or individual, or to have, control or possess, in this State, any of said enumerated liquors or beverages whether intended for personal use or otherwise, save as is hereinafter excepted.” It will be noticed that the first portion of the section just quoted deals with the transportation of intoxicating liquors, and absolutely prohibits their transportation “from any point without this State to any'point within this State, or from place to place within this State." (Italics ours.) The liquors “defined in the act approved November 17, 1915,” just referred to, embrace all kinds of intoxicating liquors, as follows: “ (1) alcohol, alcoholic liquors, spirituous liquors and all mixed liquors, any part of which is spirituous, foreign or domestic spirits, or rectified or distilled spirits; absinthe, whisky, brandy, rum and gin; (2) vinous liquors and beverages; (3) all malted, fermented or brewed liquors of any name or description, manufactured from malt, wholly or in part, such as beer, lager beer, near-beer, porter and ale and all brewed or fermented liquors and beverages in which maltose is a substantial ingredient, whether alcoholic or not or whether intoxicating or not; (4) and any drinks, liquors or beverages containing one-half of one per cent of alcohol or more by volume at 60 degrees Fahrenheit ; or any other liquids or liquors manufactured or sold, or otherwise disposed of, for beverage purposes, containing said amount of one-half of one per cent of alcohol or more; (5) any intoxicating bitters or beverages by whatever name called; (6) all,liquors and beverages or drinks made in imitation of or intended as a substitute for beer, ale, wine or whisky, or other alcoholic or spirituous, vinous, or malt liquors, including those liquors and beverages commonly known and called near-beer.” Ga. Laws, Ex. Sess., 1915, p. 79, sec. 1. Thus it will be seen that if section 1 of the act approved March 28, 1917, stood alone, it would absolutely prevent the transportation of alcohol “from any point without this *380State to any point within this State, or from place to place within this State.”
Section 2 of the act approved March 28, 1917, is as follows: “Be it further enacted by the authority aforesaid, 'that nothing herein contained shall prohibit the use of. pure alcohol for medicinal purposes as is prescribed in sections 426, 427, 428, 429 and 430 of the Criminal Code of 1910, said alcohol, however, to be shipped, received and possessed only as is provided in section 3 of this act.” It will be observed that this section provides for “the use of pure alcohol for medicinal purposes as is prescribed in sections 426, 427, 428, 429 and 430 of the Criminal Code of 1910.” Section 430 of the Criminal Code just referred to is as follows: “Nothing in the preceding sections of this Article shall be so construed as to prevent wholesale druggists from selling or furnishing alcohol in wholesale quantities to regular licensed retail druggists, or to public or charity hospitals, or to medical or pharmaceutical colleges. All wholesale druggists shall be required to keep a complete record of all their sales of alcohol, which record shall at all times be open for inspection to the regular authorities of such counties or cities in which such wholesale stores are located.” The mention, of section 430 in section 2 of the act approved March 28, 1917, causes counsel for plaintiff in error to insist that section 2 of the act approved March 28, 1917, among other things, “preserved the life of sections 426, 427, 428, 429, 430 of the Criminal Code of 1910, and added thereto .by reference the provisions which are set out in section 3; it thereby brought into section 2 the terms of section 3; the purpose of this was to make the same requirements as to shipments of alcohol from points within the State to other points within the State as were made as to shipments from points without the State to points within the State.”
We can not agree with this 'Conclusion of learned counsel. While section 2 of the act approved March 28, 1917, provides for the .use of pure alcohol, as provided in sections 426 to 430, inclusive, of .the Penal Code of 1910, this same section provides: “said alcohol, however, to be shipped, received and possessed only as is provided in section three of this act." (Italics ours.) The ■ word “only,” as here used, is exclusive, and while under this section ■ (2 of the act of 1917) alcoholic liquors after being received can be used, as .prescribed by sections 426 to 430 inclusive, they can be *381“shipped, received and possessed only as is provided in section 3 of this act.” What does section 3 of said act say in reference to shipping alcohol? So much thereof as is necessary for determination of the .question at issue is as follows: “any common carrier may transport, ship or carry from any point without this State to any point within this State, pure alcohol to be received only by any practicing physician who is the sole proprietor of a drug-store, licensed druggists, pharmacists, manufacturers, chartered colleges, chartered hospitals, or State institutions, and to be used only for medicinal, mechanical and scientific purposes not contravening in any way the prohibition laws of this State, under the following conditions:” (then follow the conditions). This section does not make any provision whatever for the shipping of alcohol “from place to place within this State.” Construing together sections 1, 2, and 3 of the act under consideration, it seems to us that the only logical conclusion that can be reached is that pure alcohol for medicinal purposes can be “shipped, received and possessed” only when transported, shipped, or carried “from any point without this State to any point within this State.”
2. Under the act approved March 28, 1917, the act of transporting alcoholic liquors as set out in the first count of the indictment is a separate and distinct offense from that of having, controlling, and possessing alcoholic liquors as charged in the second count thereof.
3. The agreed statement of facts shows that the defendant was guilty on both counts of the indictment, and the judgment is

Affirmed.

Broyles, P. J., concurs.